Title: From George Washington to Major General William Heath, 2 March 1780
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters Morris Town 2d March 1780.
          
          I have been favd with yours of the 19th ulto with the several papers to which it refers—You will be pleased to grant Capt. Flowers of the 3d Massachusetts Regt a dismission from the service, the Certificates transmitted being sufficient, and inform me of the time whe⟨n⟩ his resignation took place, that I may register it—If the number of Feild Officers with the first Brigade and the state of Colo. Nixons own Regiment will adm⟨it⟩ of his absence for a reasonable time, I had rather grant him a furlough than accept his Resignation—He will consider of this and take his measures accordingly.
          The mistake in the arrangement of the Subalterns of the 8th or Colo. Jacksons Regt is so palpable upon General pattersons Certificate, that it ought without doubt to be amended. If the Commissions, which Colo. Jackson has retained, are sent to me, I will transmit them to the Board of War and have them made out agreeable to the true arrangement. I cannot give any determination upon the Cases in the 5th and 12th Regiments, as I have not a Copy of the arrangement which was finally settled at West point and afterwards confirmed by Congress—I have wrote to the Board of War for a Copy, which will perhaps enable me ⟨to⟩ form a judgment of the equity of the complaints of the parties. Nothing but the clearest evidence of former mistakes should induce us to make any alteration in an arangement which was compleated with so much trouble and so solemnly confirmed as that of Massachusetts. I am Dear Sir yr most obt Servt.
        